         Case 2:20-cv-01576-JDP Document 6 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEMETRIUS VERDELL HENDERSON,                       Case No. 2:20-cv-1576 JDP (PC)
12                       Plaintiff,                      ORDER DIRECTING THE CLERK TO
                                                         CLOSE THE CASE
13              v.
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15    REHABILITATION, et al.,
16                       Defendants.
17

18          Demetrius Henderson is a state prisoner proceeding without counsel. This action was

19   opened when he submitted an unsigned complaint and an incomplete application to proceed in

20   forma pauperis. ECF Nos. 1, 2. On September 29, 2020, the previously assigned magistrate

21   judge informed Mr. Henderson that to properly commence a civil action, he needed to file a

22   signed complaint and either pay the filing fee or submit an application to proceed in forma

23   pauperis. ECF No. 4. Mr. Henderson was granted thirty days to submit the required documents

24   and warned that failure to do so would result in this case being closed.1 Id.

25

26          1
               Although the docket reflects that plaintiff’s copy of the September 29, 2020 order was
27   returned, plaintiff was properly served with the order at his address of record. It is the plaintiff’s
     responsibility to keep the court apprised of his current address at all times. Pursuant to Local
28   Rule 182(f), service of documents at the record address of the party is fully effective.
                                                        1
        Case 2:20-cv-01576-JDP Document 6 Filed 12/10/20 Page 2 of 2


 1            To date, Mr. Henderson has not filed a signed complaint, submitted either the filing fee or

 2   application to proceed in forma pauperis, or otherwise responded to the September 29, 2020

 3   order. Consequently, there is no case before the court. See Fed. R. Civ. P. 3.

 4            Accordingly, it hereby is ORDERED that:

 5            1. The clerk is directed to close the case.

 6            2. Mr. Henderson is notified that should he wish to pursue the claims described in his

 7   unsigned complaint, ECF No. 1, he must commence a new action by submitted a signed

 8   complaint and either paying the court’s filing fee or submitting an application to proceed in forma

 9   pauperis.

10
     IT IS SO ORDERED.
11

12
     Dated:      December 9, 2020
13                                                          JEREMY D. PETERSON
                                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
